Citation Nr: 1541626	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  08-20 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee arthritis prior to November 26, 2008.

3.  Entitlement to an initial rating in excess of 30 percent prior to March 14, 2014, and in excess of 50 percent since March 14, 2014, for mood disorder due to depression secondary to service-connected disabilities.

2.  Entitlement to an effective date earlier than August 3, 2011, for service connection for mood disorder due to depression, secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to May 1991.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied a rating in excess of 10 percent for left knee patellofemoral pain syndrome under Diagnostic Code 5257.  38 C.F.R. § 4.71a (2015).  A November 2008 rating decision continued the 10 percent rating under Diagnostic Code 5257 but recharacterized the disability as left knee rheumatoid arthritis.  A July 2009 rating decision discontinued the 10 percent rating for left knee rheumatoid arthritis under Diagnostic Code 5257, but granted a 60 percent rating for rheumatoid arthritis of the knees, ankles, wrists, hands, and back under Diagnostic Code 5002, both effective November 26, 2008.  38 C.F.R. § 4.71a (2015).   

In a June 2012 decision, the Board denied a rating higher than 10 percent for left knee patellofemoral pain syndrome prior to November 26, 2008; denied a rating higher than 60 percent for rheumatoid arthritis affecting the ankles, wrists, hands, knees, and back from November 26, 2008; but granted a separate 10 percent rating for left knee arthritis under Diagnostic Code 5260 prior to November 26, 2008.  The Veteran appealed to the United States Court of Appeals for Veterans Claims only the separate 10 percent rating under Diagnostic Code 5260 prior to November 26, 2008.  The parties asked the Court not to disturb the 10 percent rating for left knee patellofemoral pain syndrome under Diagnostic Code 5257 prior to November 26, 2008, or the 60 percent rating for rheumatoid arthritis of the affected joints under Diagnostic Code 5002 from November 26, 2008.  Pursuant to a joint motion for remand, in a June 2013 Order, the Court remanded that part of that Board decision that denied a rating in excess of 10 percent for left knee arthritis under Diagnostic Code 5260 prior to November 26, 2008.  In February 2014, the Board remanded that appeal for further development.  

An October 2014 rating decision granted service connection for mood disorder due to depression secondary to service-connected disabilities and assigned a 30 percent rating effective August 3, 2011, and a 50 percent rating effective March 14, 2014.  In December 2014, the Veteran filed a notice of disagreement to the effective date of the award of service connection and the initial rating.


REMAND

With respect to the rating of left knee arthritis, in the prior remand, the Board requested that any outstanding VA and private medical records be obtained and the Veteran be provided with a VA examination to address the current severity of the left knee disability.  

VA and private medical records were obtained and VA provided the Veteran with an examination in May 2014.  An addendum regarding additional limitation of motion and functional loss was obtained in May 2015.  The claim was readjudicated in May 2015.  Another addendum regarding additional limitation of motion and functional loss was obtained in June 2015.  However, the case has not been readjudicated and a supplemental statement of the case has not been issued following the June 2015 addendum opinion  regarding additional limitation of motion and functional loss with respect to the left knee disability.  The supplemental statement of the case in May 2015 only listed as evidence additional VA and private medical records and a May 2015 VA examination report which reportedly showed a diagnosis of rheumatoid arthritis of the bilateral knees.  The Board observes that the wrong year for the date of the examination and that examination report does not contain a diagnosis of rheumatoid arthritis of the bilateral knees.  That diagnosis is contained in the May 2015 addendum.  The AOJ also did not cite to any specific examination findings to show that the May 2014 examination had been considered.  Thus, the claim should be readjudicated with specific consideration of the complete evidence.

An October 2014 rating decision granted service connection for mood disorder due to depression secondary to service-connected disabilities and assigned a 30 percent rating effective August 3, 2011, and a 50 percent rating effective March 14, 2014.  In December 2014, the Veteran filed a notice of disagreement to the effective date of service connection and the initial rating.  Thus, the Board is required to remand the issues of entitlement to an effective date earlier than August 3, 2011, for the award of service connection for mood disorder due to depression secondary to service-connected disabilities, and an initial rating in excess of 30 percent prior to March 14, 2014, and in excess of 50 percent since March 14, 2014, for mood disorder due to depression secondary to service-connected disabilities for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case on the issues of entitlement to an effective date earlier than August 3, 2011, for service connection for mood disorder due to depression secondary to service-connected disabilities, and an initial rating in excess of 30 percent prior to March 14, 2014, and in excess of 50 percent since March 14, 2014, for mood disorder due to depression secondary to service-connected disabilities.  Advise the Veteran that a timely substantive appeal is necessary to perfect the appeal to the Board.  If any appeal is perfected, then return the case to the Board.

2.  Then, readjudicate the claim for an initial rating in excess of 10 percent prior to November 26, 2008, for left knee arthritis.  That review should include consideration of all the evidence added to the record since the February 2014 remand, to specifically include the May 22, 2014, VA examination report; May 14, 2015, addendum regarding additional limitation of motion and functional loss; and June 12, 2015, addendum regarding additional limitation of motion and functional loss.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

